Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 3, 2022 has been entered.  Claims 1, 4-5, 8-10, 12-13, 15, 17-18, 20 have been amended.  Claims 3, 19 are canceled.  Claims 21 and 22 are new.  Currently, claims 1-2, 4-18, 20-22 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-18, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 12-16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baade et al. (US PG Pub 2018/0169419) in view of Sugiyama et al. (US Pat 5,420,656).
Regarding claims 1-2, 5, 12-15, 20, Baade et al. discloses a medical device and method, comprising: a housing comprising a first connector block 226 ([0027], fig. 2), the first connector block comprising a first feedthrough pin 220; a header 203 comprising a lead port 242, 244, 246, 248 having a first electrical contact 212 (fig. 4).  Baade et al. describes the feedthrough pins 220 being welded or otherwise bonded to a lead frame conductor 422 ([0030]), the lead frame conductors 422 configured to physically separate a major portion of the lead frame conductors above a surface of the first connector block and a surface of the housing when the proximate portion of the lead frame conductor engages the feedthrough pins (fig. 9), and a major portion of the lead frame conductor shaped to route a distal portion of the lead frame conductor to the first electrical contact of the header when the proximate portion of the lead frame conductor engages the first feedthrough pin (fig. 9).  Baade et al. does not expressly disclose a first preformed wire having a proximate portion comprising a plurality of turns shaped to wrap around and engage the first feedthrough pin, the plurality of turns configured to physically separate a major portion of the first preformed wire above a surface of the first connector block and a surface of the housing when the proximate portion of the first preformed wire engages the first feedthrough pin.  Sugiyama et al. teaches it is known in the art to preform a wire such that a proximate portion comprises a plurality of turns (col. 3, lines 35-41) shaped to wrap around and engage a pin (col. 3, lines 44-49), the plurality of turns configured to physically separate a major portion of the first preformed wire above an area such as a pin terminal 13 when the proximate portion of the first preformed wire engages the first feedthrough pin (fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximate portion of lead frame conductor of Baade et al. to comprise a preformed wire comprising a plurality of turns shaped to wrap around and engage the first feedthrough pin as taught by Sugiyama et al. in order to provide an easily maneuverable mechanical connection to the pin thereby reducing the amount of time the connection area would need to be heated (col. 1, lines 45-54; col. 2, lines 42-46).    
Regarding claim 4, Baade et al. in view of Sugiyama et al. discloses the plurality of turns is between two and four turns (col. 3, lines 43-45) and wherein the first feedthrough pin has a length commensurate with the plurality of turns and a diameter of the preformed wire (fig. 5).
Regarding claims 6-7, 16, Baade et al. in view of Sugiyama et al. discloses the first feedthrough pin is shaped to retain the lumen of the proximate end of the first preformed wire once placed over and pressed onto the first feedthrough pin (fig. 5); and wherein the first feedthrough pin includes an engaging means configured to retain the proximate end of the first preformed wire once the lumen is inserted over and pressed onto the first feedthrough pin (col. 2, line 42-46).
Regarding claims 21-22, Baade et al. discloses a major axis of the first feedthrough pin is substantially perpendicular with a major axis of the major portion of the first preformed wire (fig. 2).

Claim(s) 8-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baade et al. (US PG Pub 2018/0169419) in view of Sugiyama et al. (US Pat 5,420,656) as applied to claims 1-2, 4-7, 12-16, 20-22 above, and further in view of Sochor et al. (US Pat 8,162,684).
Regarding claims 8-9, 17, Baade et al. does not expressly disclose the plurality of turns comprises at least two turns having different diameters, forming a tapered lumen.  Sochor et al. teaches providing a coil spring contact having a variable outside diameter where the top turn is smaller than a bottom turn adjacent a proximate end of the proximate portion of the wire such that the coil can be retained on a feedthrough pin by radial interference (col. 12, lines 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baade et al. to vary the diameters of the plurality of turns as taught by Sochor et al. in order to allow for a better retention of the coil on the feedthrough pin by radial interference fit (col. 12, lines 4-12).
Regarding claims 10, 18, Baade et al. in view of Sugiyama et al. and Sochor et al. discloses the number of turns are positioned to include a spacing between at least two successive turns of the number of turns (figs. 27, 28a), the spacing configured to provide variance of a diameter of at least one of the number of turns when compressed (“compressible contacts” col. 18, lines 45-55).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baade et al. (US PG Pub 2018/0169419) in view of Sugiyama et al. (US Pat 5,420,656) as applied to claims 1-2, 4-7, 12-16, 20-22 above, and further in view of Kane et al. (US PG Pub 2017/0143979).
Regarding claim 11, Baade et al. does not expressly disclose the first preformed wire includes an alloy wire having a coating that contrasts a physical appearance of the alloy wire to aid in visual inspection of the first preformed wire, and wherein the coating includes at least one of a colored or UV fluorescence coating.  Kane et al. teaches anodizing contact wires 112-119 to include a color identifier in order to “easily and visually confirm that contact wires… are to be coupled to the connector blocks” ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baade et al. to anodize the first preformed wire with a color identifier as taught by Kane et al. in order to more easily identify and visually confirm that the wire is coupled to the connector block ([0059]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792